Citation Nr: 1732874	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-28 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1970 to May 1973.  The Veteran died in December 2008, and the appellant seeks recognition as his surviving spouse for the purpose of eligibility for VA death benefits. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued in November 2011 by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this case is now with the VA RO in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The appellant and the Veteran began cohabitating sometime between 1990 and 1996, and they lived in South Carolina for the duration of their relationship.  

2.  The appellant married N. F. in May 1990 and obtained a divorce decree in November 2008.  

3.  The Veteran died in December 2008 in South Carolina. 

4.  The appellant and the Veteran did not have a valid common law marriage under South Carolina law prior to the appellant's November 2008 divorce.  

5.  At the time the appellant entered into a relationship with the Veteran, she had knowledge that her marriage to N. F. was a legal impediment to marrying the Veteran, and she is therefore unable to establish a "deemed-valid" common law marriage to the Veteran prior to November 2008.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purpose of eligibility for VA death benefits have not been met.  38 U.S.C. §§ 101, 103, 1101, 1304, 1541 (2016); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the surviving spouse of the Veteran, who died in December 2008.  There is no assertion or evidence in the record that the appellant and Veteran had a ceremonial marriage; rather, the appellant contends that she was in a common law marriage with the Veteran.  In her application for VA death benefits, the appellant indicated that her common law marriage to the Veteran was established in 1994, and in a February 2012 affidavit, she stated that the marriage was established on August [redacted], 1990.  The appellant has also indicated that she began cohabitating with the Veteran either in 1991 or 1996.   

VA death benefits may be paid to a surviving spouse who was married to a veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing death was incurred or aggravated; (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  

The term "surviving spouse" means a person (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (continuous cohabitation); and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C. § 101(3); 38 C.F.R. §§ 3.1(j); 3.50.

At the outset, the Board notes that the appellant was not married to the Veteran before the expiration of 15 years after the termination of the Veteran's period of service and the appellant and Veteran did not have a child together.  Thus, the question before the Board is whether the appellant and Veteran married for one year or more at the time of the Veteran's death.  In addition, as there is no evidence that the appellant and Veteran had a ceremonial marriage, the Board must specifically consider whether they were in a valid common law marriage.  

The record reflects that the appellant and Veteran were residents of South Carolina for the entirety of their relationship, and the Veteran died in South Carolina.  Accordingly, the Board must look to South Carolina law to determine whether the appellant and the Veteran had a valid common law marriage for at least one year prior to the Veteran's death.  See 38 C.F.R. § 3.1(j).  In making this determination, the Board must apply the standard of proof provided by state law rather than the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).
    
Common law marriages are recognized in South Carolina.  For such a marriage to be valid, the parties must intend to enter into a marriage contract, though there is a "presumption in favor of marriage," which "is triggered only upon satisfactory proof of cohabitation, apparently matrimonial, coupled with social acceptance over a long period of time."  Barker v. Baker, 330 S.C. 361, 371 (1998).  The party asserting the marriage bears the burden of proving the common-law marriage by a preponderance of the evidence.  Bell v. Progressive Direct Ins. Co., 407 S.C. 565, 581 (2014) (citing Ex parte Blizzard, 185 S.C. 131, 133 (1937)).

However, a common law bigamous marriage is void under South Carolina law and as a matter of public policy.  See Johns v. Johns, 309 S.C. 199, 202-03 (1992); S.C. Code Ann. § 20-1-80 ("All marriages contracted while either of the parties has a former wife or husband living shall be void.").  In other words, a common law marriage is not formed if one party to the common law marriage has an existing marriage to a third person.  Moreover, a relationship "is not automatically transformed into a common-law marriage" after "the [existing marriage] impediment is removed."  Callen v. Callen, 365 S.C. 618, 624 (2005).  Instead, it is presumed that the relationship remains non-marital, and for a common law marriage to arise, the parties must agree to enter into such a marriage after the impediment is removed.  Id.; Prevatte v. Prevatte, 297 S.C. 345, 349 (Ct. App. 1989).  

In this case, the record reflects that the appellant and the Veteran both had prior marriages.  The Veteran was married to D. B. in April 1976 and was granted a divorce in March 1997.  The appellant was married to N. F. in May 1990; separated from N. F. as early as August 1990; and obtained a divorce from N. F. in November 2008.  The appellant contends that she entered into a common law marriage with the Veteran on either August [redacted], 1990, or in 1994.  However, the appellant and the Veteran were both married to other people in 1990 and 1994, and they were therefore unable to establish a common law marriage under South Carolina law.  In fact, the appellant and Veteran were legally precluded from marrying until November 2008, when the appellant obtained a divorce from N. F.  Thus, even if the appellant and the Veteran agreed to enter into a common law marriage immediately following the appellant's divorce, the marriage would not have been established for one year or more before the Veteran's December 2008 death, as required for VA death benefits.  

However, where an attempted marriage of a claimant to a veteran was invalid by reason of a legal impediment, the marriage can nevertheless be deemed valid if:  (a) the purported marriage occurred one year or more before the veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant entered into the purported marriage with no knowledge of the legal impediment; (c) the claimant lived with the Veteran continuously from the date of marriage to the date of death; and (d) no claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous VA benefits.  38 C.F.R. § 3.52 (2016).  When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that he or she had no knowledge of an impediment to marriage, absent information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

The appellant argues that she believed her marriage to N. F. had been annulled and that she was free to enter into a common law marriage with the Veteran as early as August [redacted], 1990.  Thus, in determining whether the appellant qualifies as a "surviving spouse" for VA death benefits purposes, the Board must also consider whether she lacked knowledge of the legal impediment of her continued marriage to N. F., thereby allowing her attempted common law marriage to the Veteran to be deemed valid prior to November 2008.  

In a November 2011 statement, the appellant explained that "very shortly after" marrying N. F., she sought legal advice and filed for an annulment.  She described signing documents and being told by a Legal Aid attorney that the annulment would be "taken care of."  According to the appellant, she had no reason to believe otherwise and thus thought that her marriage to N. F. was no longer in effect when she began her relationship with the Veteran.  The appellant also reported that N. F. left the state and she had no further contact with him.  She recalled telling the Veteran that she was a "free woman," as her ex was not living with her and the marriage was over.  In a July 2011 statement, the appellant reported that she had been away from N. F. "since 1992," and in a February 2012 affidavit, N. F. stated that he left his marriage to appellant in August 1990 and had no contact with her thereafter.  The appellant further explained that during the course of her relationship with the Veteran, they discussed having a wedding and getting married but initially did not have enough money to do so.  Nevertheless, at some unspecified time, the Veteran suggested that the appellant "double-check" her annulment from N. F., and it was then that the appellant discovered the annulment had not been processed or granted.  Thus, in September 2008, she took the necessary legal steps to obtain a divorce from N. F., which was finalized in November 2008.

The Board has carefully reviewed the record in this case and concludes that the appellant had knowledge of the legal impediment of her prior marriage to N. F. at the time she entered into her attempted common law marriage with the Veteran.  The Board is cognizant of the appellant's reasons for believing that her first marriage had been terminated and therefore was not an impediment to a subsequent marriage.  Unfortunately, these reasons do not refute the plain facts that the appellant knew she was married to N. F. prior to starting a relationship with the Veteran and that she did not have verification that her prior marriage had been terminated.  Moreover, the appellant stated that she attempted to annul her May 1990 marriage to N. F. "very shortly after" entering into it, and she has claimed that her common law marriage to the Veteran was established as early as August [redacted], 1990.  Thus, it appears that the appellant knew her existing marriage was an impediment to a subsequent marriage.  

In addition, the appellant stated that she double-checked the status of her annulment during the course of discussions with the Veteran about marriage, which further indicates that she knew her marriage to N. F. could be an impediment to a subsequent marriage.  The Board is sympathetic to the appellant's assertion that she believed a Legal Aid lawyer had obtained an annulment for her.  However, the appellant knew that an annulment from N. F. was necessary, and her failure to properly obtain one cannot be considered a lack of knowledge of the legal impediment of an existing marriage.  Thus, on these facts, there is no basis for deeming the appellant's attempted common law marriage to the Veteran valid prior to November 2008 due to her lack of knowledge of a legal impediment.

Additionally, the Board finds that the appellant's statements regarding the end of her relationship with N. F., the onset of her relationship with the Veteran, and her knowledge of a legal impediment to marrying the Veteran, are inconsistent, which lessens their probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Notably, the appellant has variously stated that she had no further contact with N. F. beginning "shortly after" their marriage or in 1992; that she entered into a common law marriage with the Veteran on August [redacted], 1990, or in 1994; and that she began living with the Veteran in 1991 or in 1996.  

The Board has reviewed the appellant's arguments, and the law has been considered in the most favorable light possible.  Although there is no dispute as to the level of commitment the appellant and the Veteran had for each other prior to November 2008, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. § 503, 7104 (2016); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In this regard, the Board notes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990)).

In this case, the weight of the evidence does not demonstrate that the appellant and the Veteran had a valid common law marriage for one year or more prior to the Veteran's death in December 2008.  Because the appellant and the Veteran did not have a valid marriage or an attempted marriage that may be deemed valid for one year or more prior to the Veteran's death, the appellant does not meet the requirements for entitlement to VA death benefits.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against recognition of the appellant as a surviving spouse for the purpose of receiving VA death benefits.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits is denied.  



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


